            Case 1:21-cv-00026-ABJ Document 1 Filed 01/06/21 Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
SARALYN WASSERMAN                   )
c/o 1825 K Street, NW, Suite 750    )
Washington, DC 20006                )
                                    )
       Plaintiff,                   )
                                    )
               v.                   )
                                    )
MICHAEL RIGAS, ACTING               )
DIRECTOR OFFICE OF                  )
PERSONNEL MANGEMENT                 )
1900 E Street NW.,                  )
Washington, DC 20415                )                  Case No.:
                                    )
                                    )
       Defendant.                   )
____________________________________)

                             CIVIL COMPLAINT FOR RELIEF

       Plaintiff Saralyn Wasserman, by and through undersigned counsel, brings this action

against the Office of Personnel Management (“OPM”) for judicial review under the

Administrative Procedure Act, 5 U.S.C. § 701 et seq., Mandamus Relief under 28 U.S.C. § 1631,

or in the alternative, de novo proceedings for violations of the Age Discrimination in

Employment Act of 1967, 29 U.S.C. §§ 621 et seq., and Title VII of the Civil Rights Act of

1964, 42 U.S.C. §§ 2000e et seq., based upon the facts and circumstances of her employment

with OPM.

                                             Parties

       1.      Wasserman is a resident of Virginia and a citizen of the Unites States. Wasserman

became an employee of OPM on or about June 27, 2016.




                                                1
            Case 1:21-cv-00026-ABJ Document 1 Filed 01/06/21 Page 2 of 18




       2.      OPM is a federal government agency headquartered at 1900 E St Northwest,

Washington, DC 20415.

                                     Jurisdiction and Venue

       3.      This Court has jurisdiction over the subject matter of this complaint pursuant to

28 U.S.C. § 1331, because the action arises under the laws of the United States of America.

       4.      Venue in this district is appropriate pursuant to 28 U.S.C. § 1391 because OPM

has significant and deliberate contacts with this district and because it is where the substantial

majority of the events and omissions giving rise to this action occurred.

  Plaintiff Is Entitled to Enforcement of OFO’s Order for Defendant to Issue a Corrected
                                   Final Agency Decision

       5.      Wasserman worked for OPM as a probationary employee between June 27, 2016

and her termination on April 6, 2017.

       6.      Following her termination, Wasserman timely filed an EEO complaint with

OPM’s EEO office, ultimately requesting a final agency decision (“FAD”) on the Report of

Investigation generated by the EEO investigation.

       7.      On August 26, 2020, OPM served Wasserman with its FAD finding that

Wasserman had not been subjected to unlawful discrimination or retaliation.

       8.      OPM’s FAD incorrectly informed Wasserman that she had appeal rights at the

Merit Systems Protection Board (“MSPB”) rather than with OFO.

       9.      Because Wasserman alleged one count of discriminatory and retaliatory

harassment and one count of discriminatory termination and harassment during her probationary

period, she did not have MSPB appeal rights.

       10.     Accordingly, on September 25, 2020, Wasserman appealed the FAD to OFO.




                                                  2
           Case 1:21-cv-00026-ABJ Document 1 Filed 01/06/21 Page 3 of 18




        11.       On October 8, 2020, OFO issued a sua sponte order vacating the FAD and

ordering OPM to reissue a FAD that (1) notified Wasserman of her appeal rights to OFO with

respect to her harassment claims and (2) clarified Wasserman’s appeal rights with respect to her

termination given that generally termination during a probationary period is not appealable to

MSPB except in the instance that the termination was based on a “pre-employment reason.”

        12.       The order directed OPM to issue the new FAD within thirty days.

        13.       The order also directed OPM to file compliance reports within seven days of

completing the ordered actions.

        14.       The order informed Wasserman that if OPM did not comply with the order, she

had the right to petition OFO for enforcement, file a civil action to enforce compliance with the

Commission’s order prior to or following an administrative petition for enforcement, or file a

civil action on the underlying complaint.

        15.       The order informed Wasserman that the deadline for a civil action for

enforcement or a civil action on the underlying complaint was set out in 42 U.S.C. 2000e-16(c),

which, inter alia, provides employees 90 days from the date of receipt of an OFO decision to file

a civil action.

        16.       The order is incorporated into these allegations and attached as Exhibit 1.

        17.       To-date, OPM has failed to issue a new FAD in compliance with the OFO’s order

(and has not issued any compliance reports).

                         Factual Allegations of the Underlying Complaint

        18.       On or about June 27, 2016, Wasserman began working at OPM, Human

Resources Solutions (“HRS”).




                                                   3
            Case 1:21-cv-00026-ABJ Document 1 Filed 01/06/21 Page 4 of 18




         19.   Wasserman’s first line supervisor was Leslie J. Pollack, Deputy Associate

Director.

         20.   Wasserman’s work unit was generally “virtual”' meaning most of the employees

telework several days of the week and many days Wasserman was mostly alone in the office.

         21.   Wasserman was the only Legal Management Analyst in the group and the rest of

the employees are Personnel Psychologists.

         22.   At the time that Wasserman began working at HRS, Wasserman was age fifty-

eight.

         23.   Upon information and belief, most of the employees in Wasserman’s group were

in their twenties and thirties—making Wasserman the oldest employee in the group.

         24.   Wasserman’s unit also consisted of a clique of five employees, all of whom were

in their twenties and thirties that were supervised by Henry Thibodeaux, Branch Manager,

Assessment and Evaluation.

         25.   The group consisted of Matisha Montgomery, Lead Personnel Research

Psychologist, and Personnel Research Psychologists, Renee Vincent, Andrea Zappone, Rebecca

Fraser, and Sandra Alexander (collectively the “Group”).

         26.   At the beginning of her tenure, Pollack warned Wasserman that this was “a fast

paced” environment, insinuating Wasserman was slow because of her age.

         27.   After Wasserman began, the Group, led by Montgomery, harassed, treated

Wasserman as an outsider, ostracized, bullied, and mocked Wasserman.

         28.   Beginning in or about August 29, 2016, Montgomery, began to express contempt

toward Wasserman.




                                               4
          Case 1:21-cv-00026-ABJ Document 1 Filed 01/06/21 Page 5 of 18




       29.     Montgomery said “hello” to Wasserman in a disagreeable tone in front of

Wasserman’s younger colleagues.

       30.     Montgomery also turned her back towards Wasserman whenever Wasserman

approached her.

       31.     Montgomery lingered for long periods of time at a nearby cubicle to Wasserman

and spoke loudly next to Wasserman’s cubicle to Fraser and Alexander.

       32.     Montgomery purposefully spoke loudly and disturbed Wasserman’s work and

encouraged Fraser and Alexander to do the same.

       33.     Montgomery also encouraged Vincent and Zappone, both of whom were also

younger than Wasserman to isolate her.

       34.     Upon information and belief, on or about November 11, 2016, Montgomery went

to lunch with Pollack.

       35.     During their meeting, Montgomery spoke poorly of Wasserman to Pollack and

told Pollack that she wanted Wasserman fired.

       36.     On or about November 21, 2016, the OPM/Theodore Roosevelt Building

conducted a fire drill during which everyone had to evacuate the building and gather in the park

across from the building.

       37.     OPM protocol directs employees to stay within employees’ group and with their

group leader during fire drills.

       38.     Wasserman’s group leader was Thibodeaux.

       39.     During the fire drill, Wasserman stood with Thibodeaux and Karen Kolokowski,

Executive Assistant to Leslie Pollack.




                                                5
            Case 1:21-cv-00026-ABJ Document 1 Filed 01/06/21 Page 6 of 18




       40.     Despite OPM protocol, the Group stood separately from the group and huddled

together.

       41.     During the fire drill, Montgomery and her colleagues grimaced at Wasserman and

covered their mouths while speaking and glaring at Wasserman.

       42.     Thibodeaux watched as Montgomery and her colleagues openly mocked

Wasserman but did not intervene.

       43.     Later that day, as Wasserman was leaving, Wasserman said to Fraser, “people

hate me here, I'm struggling here.”

       44.     In response, Fraser nodded in agreement.

       45.     On or about November 22, 2016, the day after Thibodeaux watched as

Montgomery and the Group mocked Wasserman, Thibodeaux asked Wasserman into his office.

       46.     During their discussion, Thibodeaux asked Wasserman how she was doing.

       47.     In response, Wasserman complained about the treatment that she was

experiencing from her colleagues.

       48.     Thibodeaux implied that he recognized there were some problems with

communication and responded that he agreed that this was a “rough bunch.”

       49.     Following Wasserman’s meeting with Thibodeaux, Montgomery continued to

ignore Wasserman whenever Wasserman approached, and spoke to Wasserman is a sneering and

condescending tone.

       50.     Montgomery regularly leaned on the outside of Wasserman’s cubicle wall and

Wasserman’s way.

       51.     In one instance, Montgomery wouldn’t move until Alexander moved her away.

       52.     This went on regularly before and after the November 21, 2016, fire drill incident.



                                                6
          Case 1:21-cv-00026-ABJ Document 1 Filed 01/06/21 Page 7 of 18




       53.     Montgomery’s colleagues, Fraser and Alexander also continued to remain cold

and distant toward Wasserman following the fire drill incident.

       54.     On or about February 7, 2017, Pollack issued Wasserman a positive performance

rating, which included acceptable marks for each performance element.

       55.     Pollack also provided Wasserman with general advice about what Wasserman

could do to achieve high performance scores.

       56.     Pollack did not express any issue with Wasserman’s performance.

       57.     Throughout 2016 and until Montgomery’s departure in March 2017, Montgomery

continued to exhibit the same hostile behavior towards Wasserman.

       58.     In or about late March 2017, Wasserman overheard Fraser speaking with a male

employee in her cubicle.

       59.     The male employee said, “Is she gone already”' after which there was silence after

Fraser saw Wasserman.

       60.     Upon information and belief, Fraser and was talking about Wasserman because

Wasserman was the only employee in the office at the time.

       61.     On or about April 6, 2017, Pollack presented Wasserman with the termination

letter letting with an effective termination date of April 14, 2017.

       62.     The letter gives “inadequate Performance” as reason for the termination during

the probationary period.

       63.     Pollack read the letter but did not provide any other information.

       64.     This was the first instance that Wasserman was led to believe anything other than

that she was doing well.




                                                  7
          Case 1:21-cv-00026-ABJ Document 1 Filed 01/06/21 Page 8 of 18




        65.     Wasserman was never counseled or reprimanded about her performance or

conduct and she was never placed on a performance improvement plan.

        66.     Throughout Wasserman’s tenure, Pollack met with all her direct reports, including

Wasserman, about four times a week.

        67.     During Wasserman and Pollack’s meetings, Pollack never expressed

dissatisfaction with Wasserman’s performance.

        68.     As a result of OPM’s illegal discrimination against Wasserman, she has suffered

monetary damages, emotional distress damages, and harm to her professional reputation.

                                         COUNT I
                                         COUNT II
                (Petition for Mandamus – In the Alternative to the First Count)
                                     28 U.S.C. § 1361

        81.     Plaintiff repeats and realleges the allegations in the foregoing paragraphs as if

fully set forth herein.

        82.     On or about August 26, 2020, Defendant issued Plaintiff a decision concerning

her complaints of unlawful discrimination

        83.     On or about September 25, 2020, Plaintiff filed an appeal with the OFO.

        84.     On or about October 8, 2020, the OFO ordered that Defendant, within thirty

calendar days of the date of the decision, re-issue a new final decision.

        85.     On or about November 9, 2020, following thirty calendar days after the OFO

issued its decision, Defendant did not re-issue a new final decision.

        86.     Through present, Defendant has not re-issued a new final decision, despite the

OFO’s order.

        87.     Defendant has failed to submit any required report of compliance, which gives

Plaintiff the right to file a civil action to seek judicial review of Defendant’s refusal to implement

                                                  8
          Case 1:21-cv-00026-ABJ Document 1 Filed 01/06/21 Page 9 of 18




the ordered relief pursuant to the mandamus statute, 28 U.S.C. § 1361, and 29 C.F.R. § 1614.503

(g).

        88.     Defendant has a plainly defined and peremptory duty to do the act in question

because on or about October 8, 2020, the OFO ordered that Defendant, within thirty calendar

days of the date of the decision, re-issue a new final decision.

        89.     There is no other adequate remedy available to compel Defendant to act according

to the OFO’s order.

        90.     Defendants’ actions, or lack thereof, warrant relief under 28 U.S.C. § 1361.

                                         COUNT III
              (Age Discrimination in Employment Act of 1967 - Discrimination)
                                     29 U.S.C. § 623(a)
                     (In the Alternative to the First and Second Count)

        91.     Plaintiff repeats and realleges the allegations in the foregoing paragraphs as if

fully set forth herein.

        92.     Plaintiff is an “employee” as defined by 29 U.S.C § 630(f).

        93.     Defendant is an “employer” as defined by 29 U.S.C. § 630 (b).

        94.     Plaintiff is a member of a protected class because she is fifty-eight years of age.

        95.     Plaintiff suffered an adverse employment action when Defendant subjected

Plaintiff to a hostile work environment.

        96.     Plaintiff suffered an adverse employment action when on or about April 6, 2017,

Defendant terminated Plaintiff.

        97.     The unfavorable action gives rise to an inference of discrimination because

similarly situated employees outside of Plaintiff’s protected class, namely, the members of the

Group were treated more favorably by Defendant.




                                                  9
          Case 1:21-cv-00026-ABJ Document 1 Filed 01/06/21 Page 10 of 18




        98.     Defendant’s stated and forthcoming legitimate reasons for these actions are mere

pretext for its discriminatory actions.

        99.     As a result of Defendant’s discrimination against Plaintiff, Plaintiff has suffered

monetary damages, emotional distress damages, and harm to her professional reputation.

                                          COUNT IV
                 (Age Discrimination in Employment Act of 1967 - Retaliation)
                                      29 U.S.C. § 623(a)
                      (In the Alternative to the First and Second Count)

        100.    Plaintiff repeats and realleges the allegations in the foregoing paragraphs as if

fully set forth herein.

        101.    Plaintiff is an “employee” as defined by 29 U.S.C § 630(f).

        102.    Defendant is an “employer” as defined by 29 U.S.C. § 630 (b).

        103.    Plaintiff engaged in activity protected by the ADEA when on or about November

22, 2016, Plaintiff complained about the harassment that she was experiencing from the Group.

        104.    Plaintiff suffered an adverse employment action when Defendant subjected

Plaintiff to a hostile work environment.

        105.    Plaintiff suffered an adverse employment action when on or about April 6, 2017,

Defendant terminated Plaintiff.

        106.    The adverse action was causally related to the exercise of her rights under the

ADEA based on the close, five-month, temporal proximity between Plaintiff’s protected activity

and the adverse action.

        107.    Defendant’s stated and forthcoming legitimate reasons for these actions are mere

pretext for its discriminatory actions.

        108.    As a result of Defendant’s discrimination against Plaintiff, Plaintiff has suffered

monetary damages, emotional distress damages, and harm to her professional reputation.

                                                 10
          Case 1:21-cv-00026-ABJ Document 1 Filed 01/06/21 Page 11 of 18




                                            COUNT V
                   (Title VII of the Civil Rights Act of 1964 - Discrimination)
                                     42 U.S.C. §§ 2000e et seq.
                           (In the Alternative to the First and Second Count)

        109.    Plaintiff repeats and realleges the allegations in the foregoing paragraphs as if

fully set forth herein.

        110.    Plaintiff is an “employee” as defined by 42 U.S.C. § 2000e(f).

        111.    Defendant is an “employer” as defined by 42 U.S.C. § 2000e(b).

        112.    Plaintiff is a member of a protected class because she is a woman.

        113.    Plaintiff suffered an adverse employment action when Defendant subjected

Plaintiff to a hostile work environment.

        114.    Plaintiff suffered an adverse employment action when on or about April 6, 2017,

Defendant terminated Plaintiff.

        115.    The unfavorable action gives rise to an inference of discrimination because

similarly situated employees outside of Plaintiff’s protected class, namely, the members of the

Group were treated more favorably by Defendant.

        116.    Defendant’s stated legitimate reasons for these actions are mere pretext for its

discriminatory actions.

        117.    As a result of Defendant’s discrimination against Plaintiff, Plaintiff has suffered

monetary damages, emotional distress damages, and harm to her professional reputation.

                                            COUNT VI
                     (Title VII of the Civil Rights Act of 1964 - Retaliation)
                                     42 U.S.C. §§ 2000e et seq.
                       (In the Alternative to the First and Second Count)

        118.    Plaintiff repeats and realleges the allegations in the foregoing paragraphs as if

fully set forth herein.



                                                 11
         Case 1:21-cv-00026-ABJ Document 1 Filed 01/06/21 Page 12 of 18




        119.   Plaintiff is an “employee” as defined by 42 U.S.C. § 2000e(f).

        120.   Defendant is an “employer” as defined by 42 U.S.C. § 2000e(b).

        121.   Plaintiff engaged in activity protected by Title VII when on or about November

22, 2016, Plaintiff complained about the harassment that she was experiencing from the Group.

        122.   Plaintiff suffered an adverse employment action when Defendant subjected

Plaintiff to a hostile work environment.

        123.   Plaintiff suffered an adverse employment action when on or about April 6, 2017,

Defendant terminated Plaintiff.

        124.   The adverse action was causally related to the exercise of her rights under Title

VII based on the close, five-month, temporal proximity between Plaintiff’s protected activity and

the adverse action.

        125.   Defendant’s stated and forthcoming legitimate reasons for these actions are mere

pretext for its discriminatory actions.

        126.   As a result of Defendant’s discrimination against Plaintiff, Plaintiff has suffered

monetary damages, emotional distress damages, and harm to her professional reputation.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that this Court award Plaintiff declaratory

and injunctive relief ordering Defendant to issue a corrected FAD in accordance with OFO’s

October 8, 2020 order, reasonable attorneys’ fees and costs, and any further relief the Court finds

just.



        In the event the Court does not grant Plaintiff declaratory and injunctive relief ordering

Defendant to issue a corrected FAD, Plaintiff seeks in the alternative the following relief on her



                                                12
        Case 1:21-cv-00026-ABJ Document 1 Filed 01/06/21 Page 13 of 18




underlying complaint of discrimination and harassment:

       a. Front pay;

       b. Back Pay;

       c. Compensatory damages;

       d. Reasonable attorney’s fees and litigation costs;

       e. Tax on any award;

       f. Any other relief as the Court deems fair and just.

                                       JURY DEMAND

       Plaintiff demands a trial by jury on all Counts contained in the Complaint.


                                                    Respectfully submitted,
   Dated: January 6, 2021
                                                    /s/Alan Lescht
                                                    Alan Lescht, Esq. (441691)
                                                    Alan Lescht & Associates
                                                    1825 K Street NW, Suite 750
                                                    Washington DC, 20006
                                                    T: (202) 315-1741
                                                    F: (202) 463-6067
                                                    alan.lecht@leschtlaw.com
                                                    Attorney for Plaintiff




                                               13
Case 1:21-cv-00026-ABJ Document 1 Filed 01/06/21 Page 14 of 18




           EXHIBIT 1
         Case 1:21-cv-00026-ABJ Document 1 Filed 01/06/21 Page 15 of 18




              U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                            Office of Federal Operations
                                   P.O. Box 77960
                              Washington, DC 20013

                                    Saralyn Wasserman, a/k/a
                                           Cecille W, 1
                                          Complainant,

                                                V.

                                         Michael Rigas,
                                        Acting Director,
                                Office of Personnel Management,
                                             Agency.

                                    Appeal No. 2020005432

                                      Agency No. 2017024

                                           DECISION

Complainant filed a timely appeal with the Equal Employment Opportunity Commission (EEOC
or Commission) from the Agency's decision dated August 13, 2020, concerning her complaint of
unlawful employment discrimination in violation of Title VII of the Civil Rights Act of 1964 (Title
VII), as amended, 42 U.S.C. § 2000e et seq., and the Age Discrimination in Employment Act of
1967 (ADEA), as amended, 29 U.S.C. § 621 et seq.

                                        BACKGROUND

At the time of events giving rise to this complaint, Complainant worked as a Management Analyst
at the Agency's facility in Washington, D.C.

On May 30, 2017, Complainant filed a formal complaint alleging that she was discriminated
against on the bases of sex (female), age, and reprisal when:

    1. she was subjected to discriminatory harassment (non-sexual) by her co-workers from June
       27, 2016, to April 14, 2017; and

    2. effective April 14, 2017, she was terminated from her position during her probationary
       period.



1This case has been randomly assigned a pseudonym which will replace Complainant's name
when the decision is published to non-parties and the Commission's website.
         Case 1:21-cv-00026-ABJ Document 1 Filed 01/06/21 Page 16 of 18




                                                 2                                     2020005432

The Agency accepted the complaint for investigation. Following the investigation, Complainant
requested a hearing, but subsequently withdrew her request. The Agency issued its final decision
finding no discrimination on either claim, giving Complainant appeal rights to the Merits Systems
Protection Board (MSPB), not the EEOC. Complainant filed the instant appeal.

                                  ANALYSIS AND FINDINGS

As an initial matter, 5 C.F.R § 1201.3(a) sets forth matters which fall under the MSPB's appellate
jurisdiction. We note that claims of harassment are not identified, and as such are not appropriate
for appeal to the MSPB. As such, the Agency should have provided Complainant with appeal
rights to this Commission on its final decision concerning her ongoing discriminatory harassment
claim (claim 1).

As to Complainant's termination claim (claim 2), the matter is not clear. According to 5 C.F.R §
1201.3(a)(l) appealable matters include terminations "after completion of probationary or other
initial service period ... " However, 5 C.F.R § 1201.3(a)(3) states that where there is a termination
of probationary employment, "appealable issues are limited to a determination that the termination
was ... based on a pre-employment reason." Thus, it is not clear if the termination at issue in this
case was actually appealable to the MSPB as well.

Accordingly, we are remanding the complaint for issuance of a new decision with appropriate
appeal rights. The Agency's final decision is VACATED and the matter REMANDED to the
Agency for further action as set forth below.

                                              ORDER

Within thirty (30) calendar days of the date of this decision, the Agency shall re-issue a new final
decision on this complaint with appropriate appeal rights. Claim 1 is appealable to the EEOC. On
Claim 2, the Agency should seek legal advice on whether Complainant should be provided appeal
rights to EEOC or the MSPB given the information set forth in 5 C.F.R § 1201.3(a) et seq.

             IMPLEMENTATION OF THE COMMISSION'S DECISION (K0719)

Under 29 C.F.R. § 1614.405(c) and § 1614.502, compliance with the Commission's corrective
action is mandatory. Within seven (7) calendar days of the completion of each ordered corrective
action, the Agency shall submit via the Federal Sector EEO Portal (FedSEP) supporting documents
in the digital format required by the Commission, referencing the compliance docket number under
which compliance was being monitored. Once all compliance is complete, the Agency shall
submit via FedSEP a final compliance report in the digital format required by the Commission.
See 29 C.F.R. § 1614.403(g). The Agency's final report must contain supporting documentation
when previously not uploaded, and the Agency must send a copy of all submissions to the
Complainant and his/her representative.

If the Agency does not comply with the Commission's order, the Complainant may petition the
Commission for enforcement of the order. 29 C.F.R. § 1614.503(a).
         Case 1:21-cv-00026-ABJ Document 1 Filed 01/06/21 Page 17 of 18




                                                 3                                      2020005432

The Complainant also has the right to file a civil action to enforce compliance with the
Commission's order prior to or following an administrative petition for enforcement. See 29
C.F.R. §§ 1614.407, 1614.408, and 29 C.F.R. § 1614.503(g). Alternatively, the Complainant has
the right to file a civil action on the underlying complaint in accordance with the paragraph below
entitled "Right to File a Civil Action." 29 C.F.R. §§ 1614.407 and 1614.408. A civil action for
enforcement or a civil action on the underlying complaint is subject to the deadline stated in 42
U.S .C. 2000e-16(c) (1994 & Supp. IV 1999). If the Complainant files a civil action, the
administrative processing of the complaint, including any petition for enforcement, will be
terminated. See 29 C.F.R. § 1614.409.

Failure by an agency to either file a compliance report or implement any of the orders set forth in
this decision, without good cause shown, may result in the referral of this matter to the Office of
Special Counsel pursuant to 29 C.F.R. § 1614.503(f) for enforcement by that agency.

                           STATEMENT OF RIGHTS - ON APPEAL

                                 RECONSIDERATION (M0620)

The Commission may, in its discretion, reconsider this appellate decision if the complainant or the
agency submits a written request that contains arguments or evidence that tend to establish that:
       1. The appellate decision involved a clearly erroneous interpretation of material fact or
          law; or
       2. The appellate decision will have a substantial impact on the policies, practices, or
          operations of the agency.
Requests for reconsideration must be filed with EEOC ' s Office of Federal Operations (OFO)
within thirty (30) calendar days of receipt of this decision. If the party requesting reconsideration
elects to file a statement or brief in support of the request, that statement or brief must be filed
together with the request for reconsideration. A party shall have twenty (20) calendar days
from receipt of another party's request for reconsideration within which to submit a brief or
statement in opposition. See 29 C.F.R. § 1614.405; Equal Employment Opportunity Management
Directive for 29 C.F.R. Part 1614 (EEO MD-110), at Chap. 9 § VII.B (Aug. 5, 2015).
Complainant should submit his or her request for reconsideration, and any statement or brief in
support of his or her request, via the EEOC Public Portal, which can be found at
https ://publicportal.eeoc. gov/PortaVLogin.aspx.
Alternatively, complainant can submit his or her request and arguments to the Director, Office of
Federal Operations, Equal Employment Opportunity Commission, via regular mail addressed to
P.O. Box 77960, Washington, DC 20013, or by certified mail addressed to 131 M Street, NE,
Washington, DC 20507. In the absence of a legible postmark, complainant's request to reconsider
shall be deemed timely filed if OFO receives it by mail within five days of the expiration of the
applicable filing period. See 29 C.F.R. § 1614.604.
An agency's request for reconsideration must be submitted in digital format via the EEOC's
Federal Sector EEO Portal (FedSEP). See 29 C.F.R. § 1614.403(g).
         Case 1:21-cv-00026-ABJ Document 1 Filed 01/06/21 Page 18 of 18




                                                   4                                      2020005432

Either party's request and/or statement or brief in opposition must also include proof of service on
the other party, unless complainant files his or her request via the EEOC Public Portal, in which
case no proof of service is required.
Failure to flle within the 30-day time period will result in dismissal of the party's request for
reconsideration as untimely, unless extenuating circumstances prevented the timely filing of
the request. Any supporting documentation must be submitted together with the request for
reconsideration. The Commission will consider requests for reconsideration filed after the
deadline only in very limited circumstances. See 29 C.F.R. § 1614.604(c).

                COMPLAINANT'S RIGHT TO FILE A CIVIL ACTION (R0610)

This is a decision requiring the Agency to continue its administrative processing of your complaint.
However, if you wish to file a civil action, you have the right to file such action in an appropriate
United States District Court within ninety (90) calendar days from the date that you receive this
decision. In the alternative, you may file a civil action after one hundred and eighty (180)
calendar days of the date you filed your complaint with the Agency, or filed your appeal with the
Commission. If you file a civil action, you must name as the defendant in the complaint the person
who is the official Agency head or department head, identifying that person by his or her full name
and official title. Failure to do so may result in the dismissal of your case in court. "Agency" or
"department" means the national organization, and not the local office, facility or department in
which you work. Filing a civil action will terminate the administrative processing of your
complaint.

                            RIGHT TO REQUEST COUNSEL (20815)

If you want to file a civil action but cannot pay the fees, costs, or security to do so, you may request
permission from the court to proceed with the civil action without paying these fees or costs.
Similarly, if you cannot afford an attorney to represent you in the civil action, you may request the
court to appoint an attorney for you. You must submit the requests for waiver of court costs or
appointment of an attorney directly to the court, not the Commission. The court has the sole
discretion to grant or deny these types of requests. Such requests do not alter the time limits for
filing a civil action (please read the paragraph titled Complainant's Right to File a Civil Action for
the specific time limits).

FOR THE COMMISSION:




Office of Federal Operations

October 8, 2020
Date
